Exhibit 10.1

 

EXECUTION VERSION

 

 

STOCKHOLDERS AGREEMENT

 

of

 

ENVISION HEALTHCARE HOLDINGS, INC.

 

dated as of August 19, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

1.1

Certain Defined Terms

1

1.2

Other Definitional Provisions

4

 

 

 

ARTICLE II CORPORATE GOVERNANCE

4

 

 

2.1

Board Representation

4

2.2

Available Financial Information

6

2.3

Other Information

7

2.4

Access

8

2.5

Termination of Rights

8

 

 

 

ARTICLE III MISCELLANEOUS

8

 

 

3.1

Confidentiality

8

3.2

Amendments and Waivers

8

3.3

Successors, Assigns and Permitted Transferees

9

3.4

Notices

9

3.5

Further Assurances

10

3.6

Entire Agreement; No Third Party Beneficiaries

10

3.7

Restrictions on Other Agreements; By-laws

10

3.8

Governing Law

10

3.9

Jurisdiction and Forum; Waiver of Jury Trial

11

3.10

Severability

11

3.11

Enforcement

11

3.12

Titles and Subtitles

11

3.13

Effectiveness

11

3.14

No Recourse

11

3.15

Counterparts; Facsimile Signatures

12

 

Exhibit A — Joinder Agreement

 

i

--------------------------------------------------------------------------------


 

THIS STOCKHOLDERS AGREEMENT (as amended from time to time, this “Agreement”) is
entered into as of August 19, 2013, among ENVISION HEALTHCARE HOLDINGS, INC., a
Delaware corporation (and any successor in interest thereto, the “Company”), and
each of the stockholders of the Company whose name appears on the signature
pages hereof and any Person who executes a Joinder Agreement in the form of
Exhibit A hereto (each, a “Stockholder” and collectively, the “Stockholders”). 
Capitalized terms used herein without definition have the meaning given to them
in Section 1.1.

 

RECITALS

 

WHEREAS, the Company is undertaking an underwritten initial public offering (the
“IPO”) of shares of its common stock, par value $0.01 per share; and

 

WHEREAS, in connection with, and effective upon, the date of completion of the
IPO (the “Closing Date”), the Company and the Stockholders wish to set forth
certain understandings between such parties, including with respect to certain
governance matters.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the Company and the Stockholders hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Certain Defined Terms.  As used herein, the
following terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person (as defined below), any other
Person directly or indirectly controlling, controlled by or under common control
with, such Person.

 

“Agreement” has the meaning given to such term in the preamble.

 

“beneficial owner” or “beneficially own” has the meaning given such term in
Rule 13d-3 under the Exchange Act and a Person’s beneficial ownership of Common
Stock or other voting securities of the Company shall be calculated in
accordance with the provisions of such Rule.

 

“Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

“By-laws” means the Amended and Restated By-laws of the Company, as in effect on
the date hereof and as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof and the terms of
the Charter.

 

“CD&R Designee” has the meaning given to such term in Section 2.1(b).

 

“Chairman” has the meaning given to such term in Section 2.1(e).

 

“Charter” means the Second Amended and Restated Certificate of Incorporation of
the Company, as in effect on the date hereof and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Closing Date” has the meaning set forth in the Recitals.

 

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company including any shares of capital stock into which Common Stock may be
converted (as a result of recapitalization, share exchange or similar event) or
are issued with respect to Common Stock, including, without limitation, with
respect to any stock split or stock dividend, or a successor security.

 

“Company” has the meaning given to such term in the preamble.

 

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

 

“Director” means any member of the Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” means generally accepted accounting principles, as in effect in the
United States of America from time to time.

 

“Group” has the meaning given to such term in Section 13(d)(3) of the Exchange
Act.

 

“Information” means all confidential information about the Company or any of its
Subsidiaries that is or has been furnished to any Stockholder or any of its
Representatives by or on behalf of the Company or any of its Subsidiaries, or
any of their respective Representatives, whether written or oral or in
electronic or other form and whether

 

2

--------------------------------------------------------------------------------


 

prepared by the Company, its advisers or otherwise, together with all written or
electronically stored documentation prepared by such Stockholder or its
Representatives based on or reflecting, in whole or in part, such information;
provided that the term “Information” does not include any information that
(i) is or becomes generally available to the public through no action or
omission by such Stockholder or its Representatives, (ii) is or becomes
available to such Stockholder on a non-confidential basis from a source, other
than the Company or any of its Subsidiaries, or any of their respective
Representatives, that to such Stockholder’s knowledge, after reasonable inquiry,
is not prohibited from disclosing such portions to such Stockholder by a
contractual, legal or fiduciary obligation, (iii) is independently developed by
a Stockholder or its Representatives or Affiliates on its own behalf without use
of any of the confidential information or (iv) was in such Stockholder’s, its
Affiliates’ or its Representatives’ possession prior to the date of this
Agreement.

 

“Permitted Transferee” means with respect to any Stockholder, an Affiliate of
such Stockholder, including to any investment fund or other entity controlled or
managed by, or under common control or management with, such Stockholder;
provided, however, that any such transferee agrees in a writing in the form
attached as Exhibit A hereto to be bound by and to comply with all applicable
provisions of this Agreement; provided, further, however, that in no event shall
any “portfolio company” (as such term is customarily used among institutional
investors) of any Stockholder or any entity controlled by any portfolio company
of any Stockholder constitute a “Permitted Transferee”.  Any Stockholder shall
also be a Permitted Transferee of the Permitted Transferees of itself.

 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of any two or more of the foregoing.

 

“Representatives” means with respect to any Person, any of such Person’s, or its
Affiliates’, directors, officers, employees, general partners, Affiliates,
direct or indirect shareholders, members or limited partners, attorneys,
accountants, financial and other advisers, and other agents and representatives,
including in the case of Stockholders any person designated for nomination by
the Board as a Director by the Stockholders.

 

“Stockholder” and “Stockholders” have the meanings given to such terms in the
preamble.

 

“Subsidiary” means, with respect to any Person, any corporation, entity or other
organization whether incorporated or unincorporated, of which (i) such first
Person directly or indirectly owns or controls at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of

 

3

--------------------------------------------------------------------------------


 

directors or others performing similar functions or (ii) such first Person is a
general partner, managing member or otherwise exercises similar management
control.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Common Stock
beneficially owned by a Person or any interest in any shares of Common Stock
beneficially owned by a Person.

 

1.2                               Other Definitional Provisions.

 

(a)                                 The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article and Section references are to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

ARTICLE II

 

CORPORATE GOVERNANCE

 

2.1                               Board Representation.

 

(a)                                 Following the Closing Date, the Stockholders
shall have the right, but not the obligation, to designate for nomination by the
Board as Directors a number of designees equal to at least:  (i) at least a
majority of the total number of Directors comprising the Board at such time as
long as the Stockholders collectively beneficially own at least 50% of the
outstanding shares of the Company’s Common Stock; (ii) at least 40% of the total
number of Directors comprising the Board at such time as long as the
Stockholders collectively beneficially own at least 40% but less than 50% of the
outstanding shares of Company’s Common Stock; (iii) at least 30% of the total
number of Directors comprising the Board at such time as long as the
Stockholders collectively beneficially own at least 30% but less than 40% of the
outstanding shares of Company’s Common Stock; (iv) at least 20% of the total
number of Directors comprising the Board at such time as long as the
Stockholders collectively beneficially own at least 20% but less than 30% of the
outstanding shares of Company’s Common Stock; and (v) at least 5% of the total
number of Directors comprising the Board at such time as long as the
Stockholders collectively beneficially own at least 5% but less than 20% of the
outstanding shares of Company’s Common Stock.  For purposes of calculating the
number of CD&R Designees that the Stockholders are entitled to designate for
nomination pursuant to the formula outlined above, any fractional amounts would
be

 

4

--------------------------------------------------------------------------------


 

rounded to the nearest whole number and the calculation would be made on a pro
forma basis after taking into account any increase in the size of the Board.

 

(b)                                 In the event that the Stockholders have
designated for nomination by the Board less than the total number of designees
the Stockholders shall be entitled to designate for nomination pursuant to
Section 2.1(a), the Stockholders shall have the right, at any time, to designate
for nomination such additional designees to which they are entitled, in which
case, the Company and the Directors shall take all necessary corporation action,
to the fullest extent permitted by applicable law (including with respect to any
fiduciary duties under Delaware law), to (x) enable the Stockholders to
designate for nomination and effect the election or appointment of such
additional individuals, whether by increasing the size of the Board, or
otherwise, and (y) to designate such additional individuals designated for
nomination by the Stockholders to fill such newly-created vacancies or to fill
any other existing vacancies.  Each such individual whom the Stockholders shall
actually designate for nomination pursuant to this Section 2.1 and who is
thereafter elected to the Board to serve as a Director shall be referred to
herein as a “CD&R Designee.”

 

(c)                                  In the event that a vacancy is created at
any time by the death, retirement or resignation of any Director designated by
the Stockholders pursuant to this Section 2.1, the remaining Directors and the
Company shall, to the fullest extent permitted by applicable law (including with
respect to any fiduciary duties under Delaware law), cause the vacancy created
thereby to be filled by a new designee of the Stockholders, if such Director was
designated by the Stockholders, as soon as possible, and the Company hereby
agrees to take, to the fullest extent permitted by applicable law (including
with respect to any fiduciary duties under Delaware law), at any time and from
time to time, all actions necessary to accomplish the same.

 

(d)                                 The Company agrees, to the fullest extent
permitted by applicable law (including with respect to any fiduciary duties
under Delaware law), to include in the slate of nominees recommended by the
Board for election at any meeting of stockholders called for the purpose of
electing Directors the individuals designated pursuant to this Section 2.1 and
to nominate and recommend each such individual to be elected as a Director as
provided herein, and to solicit proxies or consents in favor thereof.  The
Company is entitled to identify such individual as a CD&R Designee pursuant to
this Agreement.

 

(e)                                  For so long as the Stockholders
collectively beneficially own at least 30% of the outstanding shares of the
Company’s Common Stock, a CD&R Designee shall serve as the Chairman of the Board
(“Chairman”) and in such capacity as Chairman shall preside over meetings of the
Board and the stockholders, among other duties.

 

5

--------------------------------------------------------------------------------


 

2.2                               Available Financial Information.  Upon written
request of the Stockholders, the Company will deliver, or cause to be delivered,
to the Stockholders or their designated Representatives:

 

(a)                                 as soon as available after the end of each
month and in any event within 30 days thereafter, a consolidated balance sheet
of the Company and its Subsidiaries as of the end of such month and consolidated
statements of operations, income, cash flows, retained earnings and
stockholders’ equity of the Company and its Subsidiaries, for each month and for
the current fiscal year of the Company to date, prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of notes thereto),
together with a comparison of such statements to the corresponding periods of
the prior fiscal year and to the Company’s business plan then in effect and
approved by the Board;

 

(b)                                 an annual budget, a business plan and
financial forecasts for the Company for the next fiscal year of the Company (the
“Annual Budget”), no later than 30 days before the beginning of the Company’s
next fiscal year, in such manner and form as approved by the Board, which shall
include at least a projection of income and a projected cash flow statement for
each fiscal quarter in such fiscal year and a projected balance sheet as of the
end of each fiscal quarter in such fiscal year, in each case prepared in
reasonable detail, with appropriate presentation and discussion of the principal
assumptions upon which such budgets and projections are based, which shall be
accompanied by the statement of the chief executive officer or chief financial
officer or equivalent officer of the Company to the effect that such budget and
projections are based on reasonable and good faith estimates and assumptions
made by the management of the Company for the respective periods covered
thereby; it being recognized by such holders that such budgets and projections
as to future events are not to be viewed as facts and that actual results during
the period or periods covered by them may differ from the projected results. 
Any material changes in such Annual Budget shall be delivered to the
Stockholders as promptly as practicable after such changes have been approved by
the Board;

 

(c)                                  as soon as available after the end of each
fiscal year of the Company, and in any event within 90 days thereafter, (i) the
annual financial statements required to be filed by the Company pursuant to the
Exchange Act, (ii) a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal year, and consolidated statements of
income, retained earnings and cash flows of the Company and its Subsidiaries for
such year, prepared in accordance with GAAP and setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and accompanied by the opinion of independent public accountants of
recognized national standing selected by the Company and (iii) a
Company-prepared comparison to the Annual Budget for such year as approved by
the Board; and

 

6

--------------------------------------------------------------------------------


 

(d)                                 as soon as available after the end of the
first, second and third quarterly accounting periods in each fiscal year of the
Company, and in any event within 45 days thereafter, (i) the quarterly financial
statements required to be filed by the Company pursuant to the Exchange Act,
(ii) a consolidated balance sheet of the Company and its Subsidiaries as of the
end of each such quarterly period, and consolidated statements of income,
retained earnings and cash flows of the Company and its Subsidiaries for such
period and for the current fiscal year to date, prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of notes thereto)
and (iii) a Company-prepared comparison to the corresponding periods of the
previous fiscal year and to the Annual Budget then in effect as approved by the
Board, all of the information to be provided pursuant to this Section 2.2(d) in
reasonable detail and certified by the principal financial or accounting officer
of the Company.

 

(e)                                  Notwithstanding anything to the contrary in
Sections 2.2(c) and (d), the Company may satisfy its obligations thereunder
(other than its obligations under Sections 2.2(c)(iii) and 2.2(d)(iii)) by
(i) providing the financial statements of any wholly-owned Subsidiary of the
Company to the extent such financial statements reflect the entirety of the
operations of the business or (ii) filing such financial statements of the
Company or any wholly-owned Subsidiary of the Company whose financial statements
satisfy the requirements of clause (i), as applicable, with the Securities and
Exchange Commission on EDGAR or in such other manner as makes them publicly
available.  The Company’s obligation to furnish the materials described in
Sections 2.2(c) and (d) shall be satisfied so long as it transmits such
materials to the Stockholders within the time periods specified therein,
notwithstanding that such materials may actually be received after the
expiration of such periods.

 

2.3                               Other Information.  The Company covenants and
agrees to deliver to the Stockholders, upon written request, so long as the
Stockholders shall collectively beneficially own at least 5% of the outstanding
shares of Common Stock, with reasonable promptness, such other information and
data (including such information and reports made available to any lender of the
Company or any of its Subsidiaries under any credit agreement or otherwise) with
respect to the Company and each of its Subsidiaries as from time to time may be
reasonably requested by the Stockholders; provided that the Company reserves the
right to withhold any information under this Section 2.3 or access under
Section 2.4 from a Stockholder if the Board determines that providing such
information or granting such access would reasonably be expected to adversely
affect the Company on a competitive basis or otherwise.  Each Stockholder shall
have access to such other information concerning the Company’s business or
financial condition and the Company’s management as may be reasonably requested,
including all rights necessary to satisfy venture capital operating company
requirements applicable to such Stockholder.

 

7

--------------------------------------------------------------------------------


 

2.4                               Access.  The Company shall, and shall cause
its Subsidiaries, officers, Directors, employees, auditors and other agents to
(a) afford the Stockholders and their respective Representatives so long as the
Stockholders shall collectively beneficially own at least 5% of the outstanding
shares of Common Stock, during normal business hours and upon reasonable notice,
reasonable access at all reasonable times to its officers, employees, auditors,
legal counsel, properties, offices and other facilities and to all books and
records, and (b) afford the Stockholders the opportunity to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with their respective
officers from time to time as each of the Stockholders may reasonably request
upon reasonable notice.

 

2.5                               Termination of Rights.  This Agreement shall
terminate on the earlier to occur of (a) such time as the Stockholders are no
longer entitled to nominate a Director pursuant to Section 2.1(a) of this
Agreement and (b) upon the delivery of a written notice by the Stockholders to
the Company requesting that this Agreement terminate.

 

ARTICLE III

 

MISCELLANEOUS

 

3.1                               Confidentiality.  Each party hereto agrees to,
and shall cause its Representatives to, keep confidential and not divulge any
Information, and to use, and cause its Representatives to use, such Information
only in connection with the operation of the Company and its Subsidiaries;
provided that nothing herein shall prevent any party hereto from disclosing such
Information (a) upon the order of any court or administrative agency, (b) upon
the request or demand of any regulatory agency or authority having jurisdiction
over such party, (c) to the extent required by law or legal process or required
or requested pursuant to subpoena, interrogatories or other discovery requests,
(d) to the extent necessary in connection with the exercise of any remedy
hereunder, (e) to other Stockholders, (f) to such party’s Representatives that
in the reasonable judgment of such party need to know such Information or (g) to
any potential Permitted Transferee of a Stockholder to whom such proposed
Transfer would be permitted in accordance with Section 3.3 as long as such
Permitted Transferee agrees to be bound by the provisions of this Section 3.1 as
if a Stockholder; provided further that, in the case of clause (a), (b) or (c),
such party shall notify the other parties hereto of the proposed disclosure as
far in advance of such disclosure as practicable and use reasonable efforts to
ensure that any Information so disclosed is accorded confidential treatment,
when and if available.

 

3.2                               Amendments and Waivers.  This Agreement may be
amended, supplemented or otherwise modified only by a written instrument
executed by the Company and the Stockholders.  Neither the failure nor delay on
the part of any party hereto to exercise any right, remedy, power or privilege
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude with respect
to any occurrence be construed as a waiver of

 

8

--------------------------------------------------------------------------------


 

such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

3.3                               Successors, Assigns and Permitted
Transferees.  This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.  Any Stockholder may assign its rights and obligations hereunder to any
Permitted Transferee.

 

3.4                               Notices.  All notices and other communications
to be given to any party hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered by hand, courier or overnight delivery
service, or when received in the form of a facsimile or other electronic
transmission (receipt confirmation requested), and shall be directed to the
address set forth below (or at such other address or facsimile number as such
party shall designate by like notice):

 

(a)                                 if to the Company, to:

 

Envision Healthcare Holdings, Inc.

6200 S. Syracuse Way

Suite 200

Greenwood Village, CO 80111

Attention:  General Counsel

Fax:  (303) 495-1800

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  Peter J. Loughran, Esq.
Fax:  (212) 909-6836

 

(b)                                 if to a Stockholder, to:

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue
18th Floor
New York, New York 10152
Attention:  Theresa A. Gore
Fax:  (212) 407-5252

 

with a copy (which shall not constitute notice) to:

 

9

--------------------------------------------------------------------------------


 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  Peter J. Loughran, Esq.
Fax:  (212) 909-6836

 

(c)                                  if to any other Stockholder, to the address
of such other Stockholder as shown in the stock record book of the Company.

 

3.5                               Further Assurances.  At any time or from time
to time after the date hereof, the parties agree to cooperate with each other,
and at the request of any other party, to execute and deliver any further
instruments or documents and to take all such further action as the other party
may reasonably request in order to evidence or effectuate the consummation of
the transactions contemplated hereby and to otherwise carry out the intent of
the parties hereunder.  To the fullest extent permitted by law, the Company
shall not directly or indirectly take any action that is intended to, or would
reasonably be expected to result in, any Stockholder being deprived of the
rights contemplated by this Agreement.

 

3.6                               Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes any
prior discussions, correspondence, negotiation, proposed term sheet, agreement,
understanding or agreement and there are no agreements, understandings,
representations or warranties between the parties other than those set forth or
referred to in this Agreement, and this Agreement is not intended to confer in
or on behalf of any Person not a party to this Agreement (and their successors
and assigns) any rights, benefits, causes of action or remedies with respect to
the subject matter or any provision hereof.

 

3.7                               Restrictions on Other Agreements; By-laws. 
The provisions of this Agreement shall be controlling if any such provision or
the operation thereof conflicts with the provisions of the By-laws.  Each of the
parties covenants and agrees to take, or cause to be taken, to the fullest
extent permitted by applicable law (including with respect to any fiduciary
duties under Delaware law), any action reasonably requested by the Company or
any Stockholder, as the case may be, to amend the By-laws so as to avoid any
conflict with the provisions hereof, including, in the case of the Stockholders,
to vote their shares of Common Stock.

 

3.8                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws thereof to the extent that
such principles would require or permit the application of laws of another
jurisdiction.

 

10

--------------------------------------------------------------------------------


 

3.9                               Jurisdiction and Forum; Waiver of Jury Trial. 
In any judicial proceeding involving any dispute, controversy or claim arising
out of or relating to this Agreement, each of the parties unconditionally
accepts the jurisdiction and venue of or, if the Court of Chancery does not have
subject matter jurisdiction over this matter, the Superior Court of the State of
Delaware (Complex Commercial Division), or if jurisdiction over the matter is
vested exclusively in federal courts, the United States District Court for the
District of Delaware, and the appellate courts to which orders and judgments
thereof may be appealed.  In any such judicial proceeding, the parties agree
that in addition to any method for the service of process permitted or required
by such courts, to the fullest extent permitted by law, service of process may
be made by delivery provided pursuant to the directions in Section 3.4.  EACH OF
THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

3.10                        Severability.  If any provision of this Agreement,
or the application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent,
(a) the remainder of this Agreement shall not be affected thereby, and each
other provision hereof shall be valid and enforceable to the fullest extent
permitted by law, (b) as to such Person or circumstance or in such jurisdiction
such provision shall be reformed to be valid and enforceable to the fullest
extent permitted by law and (c) the application of such provision to other
Persons or circumstances or in other jurisdictions shall not be affected
thereby.

 

3.11                        Enforcement.  Each party hereto acknowledges that
money damages would not be an adequate remedy in the event that any of the
covenants or agreements in this Agreement are not performed in accordance with
its terms, and it is therefore agreed that in addition to and without limiting
any other remedy or right it may have, the non-breaching party will have the
right to an injunction, temporary restraining order or other equitable relief in
any court of competent jurisdiction enjoining any such breach and enforcing
specifically the terms and provisions hereof.

 

3.12                        Titles and Subtitles.  The titles of the articles,
sections and subsections of this Agreement are for convenience of reference only
and will not affect the meaning or interpretation of this Agreement.

 

3.13                        Effectiveness.  This Agreement shall become
effective upon the Closing Date.

 

3.14                        No Recourse.  This Agreement may only be enforced
against, and any claims or cause of action that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement may only be made against the entities that are expressly
identified as parties hereto and no past, present or future Affiliate, Director,
officer, employee, incorporator, member, manager, partner,

 

11

--------------------------------------------------------------------------------


 

stockholder, agent, attorney or representative of any party hereto shall have
any liability for any obligations or liabilities of the parties to this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby.

 

3.15                        Counterparts; Facsimile Signatures.  This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.  This
Agreement may be executed by facsimile signature(s).

 

[Rest of page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date set forth in the first paragraph hereof.

 

 

 

ENVISION HEALTHCARE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

[Signature Page - Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

CLAYTON, DUBILIER & RICE FUND VIII, L.P.

 

 

 

By: CD&R Associates VIII, Ltd., its general partner

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

CD&R EMS CO-INVESTOR, L.P.

 

 

 

By: CD&R Associates VIII, Ltd., its general partner

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

CD&R FRIENDS AND FAMILY FUND VIII, L.P.

 

 

 

By: CD&R Associates VIII, Ltd., its general partner

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

CD&R ADVISOR FUND VIII CO-INVESTOR, L.P.

 

 

 

By: CD&R Associates VIII, Ltd., its general partner

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

[Signature Page - Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

JOINDER AGREEMENT

 

Reference is made to the (i) Stockholders Agreement, dated as of August [·],
2013 (as amended from time to time, the “Stockholders Agreement”), among the
Company and certain stockholders of the Company party thereto.  The undersigned
agrees, by execution hereof, to become a party to, and to be subject to the
rights and obligations under, the Stockholders Agreement.

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

ENVISION HEALTHCARE HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------